                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                            Magistrate Case No. _ _)_°}_-_o,_,_,S
                                                                                        __
                v.
                                                                    ORDER



         The financial ability of the defendant to retain counsel having been established by the

Court, and the defendant not having waived the appointment of counsel,

         IT IS on this    )\.\')...    day of        '::5 vi\'-J                        , 2019
                                                            I
         ORDERED that the Office of the Federal Public Defender for the District of New

Jersey is hereby appointed to represent said defendant in this cause until further Order of the

Court.




                                             HONORABLE AN ONY R. MAUTONE
                                             UNITED STATES MAGISTRATE JUDGE




                                            f.A
